                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:08-cr-00082-FDW
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 MEO FELIPE BROWN,                              )                     ORDER
 a/k/a Life,                                    )
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on Defendant’s pro se Letter/Motion for

Compassionate Release/Reduction of Sentence (Doc. No. 48).

       The Court hereby ORDERS the Government to respond to Defendant’s Letter/Motion. The

Government shall have sixty (60) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       IT IS SO ORDERED.


                                     Signed: May 15, 2020




                                                1



         Case 3:08-cr-00082-FDW Document 49 Filed 05/15/20 Page 1 of 2
                              2



Case 3:08-cr-00082-FDW Document 49 Filed 05/15/20 Page 2 of 2
